DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 22 December 2020 and 07 July 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

This application is in condition for allowance except for the following formal matters: 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10: “a high luminous environment” in lines 2-3 should be “the high luminous environment” for further clarity.   
Appropriate correction is required.

Allowable Subject Matter
Claims 1-9 and 11-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the prior art of record individually or combined fails to teach an electronic device as claimed, comprising: an image sensor including a first unit pixel including a first micro-lens and a plurality of first photodiodes facing each other with a first color filter interposed between the plurality of first photodiodes, and a second unit pixel including a second micro-lens and a plurality of second photodiodes facing each other with a second color filter interposed between the plurality of second photodiodes; a camera module including the image sensor; and a processor operatively connected with the image sensor, wherein the first unit pixel includes a first photodiode, a second photodiode, a third photodiode, and a fourth photodiode, which are disposed in a square shape such that a horizontal number of photodiodes is identical to a vertical number of photodiodes, wherein the second unit pixel includes a fifth photodiode, a sixth photodiode, a seventh photodiode, and an eighth photodiode, which are disposed in a square shape such that a horizontal number of photodiodes is identical to a vertical number of photodiodes, and wherein the image sensor identifies an operation setting and an external environmental condition of the camera module and, upon identifying that the operation setting is a preview mode and the external environmental condition is a high luminous environment, the image sensor identifies a first area signal corresponding to a signal of the first photodiode and the second photodiode, which are concatenated with each other and included in the first unit pixel, and more specifically in combination with the image sensor identifies a second area signal that corresponds to a signal of the fifth photodiode, included in the second unit pixel, corresponding to a location of the first photodiode and the sixth photodiode, included in the second unit pixel, corresponding to a location of the second photodiode, and forms first auto focus (AF) information based on the first area signal and the second area signal.
Claims 2-11 are allowed for their dependency on claim 1. 

Regarding claim 12, the prior art of record individually or combined fails to teach an operating method of an electronic device as claimed including an image sensor including a first unit pixel including a first micro-lens and a plurality of photodiodes disposed in a square shape such that a horizontal number of photodiodes is identical to a vertical number of photodiodes, and a second unit pixel including a second micro-lens and a plurality of photodiodes, which face each other and are disposed in a square shape such that a horizontal number of photodiodes is identical to a vertical number of photodiodes, a camera module including the image sensor, and a processor operatively connected with the image sensor, the method comprising: identifying, by the image sensor, an operation setting and an external environmental condition of the camera module; and upon identifying that the operation setting is a preview mode and the external environmental condition is a high luminous environment, or upon identifying that the operation setting is a video mode and the external environmental condition is a low luminous environment, identifying a first area signal corresponding to a signal of a first photodiode and a second photodiode, which are concatenated with each other and which are included in the first unit pixel; more specifically in combination with identifying a second area signal corresponding to a signal of a fifth photodiode corresponding to a location of the first photodiode, and a sixth photodiode corresponding to a location of the second photodiode, wherein the fifth photodiode and the sixth photodiode are included in the second unit pixel; and forming first auto focus (AF) information based on the first area signal and the second area signal.
Claims 13-19 are allowed for their dependency on claim 12. 

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shimokawa et al. (U.S. Patent No. 10379317): Shimokawa teaches a unit pixel with four photodiodes arranged in a square and a microlens disposed over all four photodiodes (see figure 2B). Shimokawa also teaches an autofocusing function comparing all of the photodiodes, the vertical photodiodes, or the horizontal photodiodes to one another (see col. 6, lines 37-63). However, Shimokawa fails to teach wherein the specific comparing function is due to an operation setting and an environmental condition. 
Hatakeyama (USPGPub 20170310908): Hatakeyama teaches a unit pixel with four photodiodes arranged in a square and a microlens disposed over all four photodiodes (see figure 3). Hatakeyama also teaches the addition and output of vertical photodiode pairs for a live preview mode (see ¶40 and ¶49-¶53). However, Hatakeyama fails to teach the identification areas corresponding to certain photodiodes as mentioned in the aforementioned claims, and that the specific comparing function is due to an operation setting and an environmental condition.
Yoon et al. (USPGPub 20170026622 A1): Yoon teaches a unit pixel with four photodiodes arranged in a square and a microlens disposed over all four photodiodes (see figure 8A). Yoon also teaches using different pixel signal processes in response to different luminance in the environment. However, Yoon fails to teach the identification areas corresponding to certain photodiodes as mentioned in the aforementioned claims and that the specific comparing function is due to an operation setting.
Li et al. (USPGPub 20190082130 A1): Li teaches a unit pixel with four photodiodes arranged in a square and a microlens disposed over all four photodiodes (see figure 5). Li also teaches vertical and horizontal focusing to improve autofocusing in low light (¶32). However, Li fails to teach the identification areas corresponding to certain photodiodes as mentioned in the aforementioned claims and that the specific comparing function is due to an operation setting.
Pang et al. (USPGPub 20210175270 A1): Pang teaches a unit pixel with four photodiodes arranged in a square and a microlens disposed over all four photodiodes (see figure 1A). Pang also teaches comparing the four photodiodes in a plurality of ways (¶49). However, Pang fails to teach the identification areas corresponding to certain photodiodes as mentioned in the aforementioned claims, and that the specific comparing function is due to an operation setting and an environmental condition.
Mo et al. (USPGPub 20180367747 A1): Mo teaches a unit pixel with four photodiodes arranged in a square and a microlens disposed over all four photodiodes (see figure 4A). Mo also teaches the specific binning mentioned in the aforementioned claims (¶33). However, Mo fails to teach that this is done with two adjacent unit pixels and that the specific comparing function is due to an operation setting and an environmental condition.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN R GARBER whose telephone number is (571)272-4663. The examiner can normally be reached M-F 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on (571)272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN R GARBER/Examiner, Art Unit 2878                                                                                                                                                                                                        
/JENNIFER D BENNETT/Examiner, Art Unit 2878